lN THE UNITED STATES DlSTRlCT COURT
FOR THE SOUTHERN DISTRICT OF Ol-IIO
WESTERN DlVlSION

JEWELL EVETTE JONES, et al.,

Plaintiffs,
Case No. 3:18cv37
vs.
JUDGE WALTER H. RICE
MONTGOMERY COUNTY
DEPARTMENT OF JOB AND
FAl\/IILY SERVICES a CHILDREN
SERVICES DIVISION, et al.,

Defendants.

 

DECISION AND ENTRY ADOPTING REPORT AND RECOMMENDATIONS
(DOC. #29) IN PART AND DECLARING sAME MOOT IN PART;
PLAINTIFF’S MOTION TO FILE AMENDED COMPLAINT (DOC. #20)
sUsTAiNED; PLAINTIFF TO FILE AMENDED COMPLAINT WITHIN
TWENTY DAYs FROM DATE; DEFENDANTS’ MOTIONS TO Dlless,
PURSUANT TO FED. R. CIV. P. 12(b)(6) (DOC. #12 AND #13) OVERRULED
As ULTIMATELY MOOT, WITHOUT PREJUDICE TO REFILING ONCE
PLAINTIFF FILES HER AMENDED COMPLAINT; DEFENDANTS’
MOTIONS AND sUPPLEMENTAL MOTIONS TO sTAY DISCOVERY
(DOC. #16, #17 AND #21) OVERRULED AS MOOT; DEFENDANTS’ FIRST
MOTION FOR SCHEDULING CONFERENCE (DOC. #28) BEFORE
MAGISTRATE JUDGE sHARON L. OVINGTON GRANTED

 

Plaintiff has filed a fifty-six page Complaint, to Which Defendants have filed Motions to
Dismiss pursuant to Fed. R. Civ. P. lZ(b)(G), Doc. #12 and #13. ln a typically WeIl-reasoned
Report and Recommendations, filed Decernber 10, 2018 (Doc. #29), Magistrate Judge Sharon L.
Ovington recommended that Plaintiff"s Motion to Amend her Complaint be granted and that the
Defendants’ Motions to Dismiss be granted in part and denied in part, with Plaintiff’s claim

under 42 U.S.C. 1981(a) dismissed

Given that Plaintiff` has asked to amend her Complaint, Doc. #20, and that Magistrate
Judge Ovington has granted her leave to do so, it appears to this Court to be an inefficient use of`
judicial resources to rule on that part of the Magistrate Judge’s Report and Recommendations,
dealing with the “merits” of Def`endants’ Motions to Dismiss pursuant to Fed. R. Civ. P.
lZ(b)(o), When said motions are likely to become moot, in whole or at least in part, once the
Amended Complaint is filed. Accordingly, it is the Order of this Court that the Defendants’
Motions to Dismiss, pursuant to Fed. R. Civ. P. lZ(b)(G), Doc. #12 and #13, be OVERRULED,
Without prejudice to refiling, in Whole or in part, once the Plaintiff’s Arnended Complaint has
been filed.

Plaintiff is given leave to file her Amended Complaint, both With Magistrate Judge
Ovington’s Report and Recommendations and the strictures of` Fed. R. Civ. P. ll in mind.

Defendants’ Motions and Supplemental Motions to Stay Discovery (Doc. #16, #l7 and
#21), are OVERRULED, as moot, this Court leaving it up to Magistrate Judge Ovington to set a
new scheduling and discovery order once the Plaintiff’ s Amended Complaint is filed. Likewise,
Def`endants’ Motion for Scheduling Conference, Doc. #28, is OVERRULED, as moot, subject to
a new scheduling conference being set once Plaintif`f has filed her Arnended Complaint

dwn§?t

March 22, 2019 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

Copies to:

Counsel of record

